PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No. 10,294,475		  :
Issued : May 21, 2019		     	  :
Application No. 15/922,904		  :	ON PETITION
Filed : March 15, 2018		  :			    
Attorney Docket No. 90115.00101	  :

This is a decision “Petition 37 CFR 1.182” filed on February 17, 2022.

The petition is dismissed.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee under 37 CFR 1.17(f) on filing of a petition under 37 CFR 1.182.  The petition under 37 CFR 1.182, filed in the above-identified matter was not accompanied by payment of the required fee.  The petition is not considered on its merits accordingly. 

As a courtesy, petitioner is informed that a request under 37 CFR 1.3241, is the appropriate mechanism by which to correct inventorship in an issued patent. Requests under 37 CFR 1.324 are considered by the Technology Center in which the application was examined. See MPEP § 1002.02(d). Such is relayed as a courtesy to petitioner and must not be interpreted as an advisement as to a particular course of action nor as an assurance of the outcome of the same.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions specific this decision may be directed to the undersigned at (571) 272-3222.  Questions regarding the request under 37 CFR 1.324, must be directed to Technology Center 1600 at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        












    
        
            
        
            
    

    
        1 § 1.324 Correction of inventorship in patent, pursuant to 35 U.S.C. 256.
        
        (a) Whenever through error a person is named in an issued patent as the inventor, or an inventor is not named in an issued patent, the Director, pursuant to 35 U.S.C. 256, may, on application of all the parties and assignees, or on order of a court before which such matter is called in question, issue a certificate naming only the actual inventor or inventors.
        
        (b) Any request to correct inventorship of a patent pursuant to paragraph (a) of this section must be accompanied by:
        
        (1) A statement from each person who is being added as an inventor and each person who is currently named as an inventor either agreeing to the change of inventorship or stating that he or she has no disagreement in regard to the requested change;
        
        (2) A statement from all assignees of the parties submitting a statement under paragraph (b)(1) of this section agreeing to the change of inventorship in the patent, which statement must comply with the requirements of § 3.73(c) of this chapter; and
        
        (3) The fee set forth in § 1.20(b).
        
        (c) For correction of inventorship in an application, see § 1.48.
        
        (d) In an interference under part 41, subpart D, of this title, a request for correction of inventorship in a patent must be in the form of a motion under § 41.121(a)(2) of this title. In a contested case under part 42, subpart D, of this title, a request for correction of inventorship in a patent must be in the form of a motion under § 42.22 of this title. The motion under § 41.121(a)(2) or § 42.22 of this title must comply with the requirements of this section.